  01-52173-KMS Dkt 8057 Filed 02/06/19 Entered 02/06/19 13:24:28 Page 1 of 2



__________________________________________________________________
                                                SO ORDERED,



                                                Judge Katharine M. Samson
                                                United States Bankruptcy Judge
                                                Date Signed: February 6, 2019

               The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________
                      IN THE UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI

In re:                                                          §        Chapter 11
                                                                §
FRIEDE GOLDMAN HALTER, INC., et al.                             §        CASE NO. 01-52173-KMS
                                                                §
                        Debtors.                                §        (Jointly Administered)



             ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE
                               (Dkt #8053)

          THIS MATTER came before the Court on the Motion for Admission Pro Hac Vice (the

“Motion”) filed by George W. Healy, IV, a member of George W. Healy, IV & Associates,

counsel to Forrest Lewis, Jr., pursuant to Miss. Bankr. L.R. 9010-1, requesting that R. Scott

Marshall be admitted to practice before this Court pro hac vice as co-counsel for Forrest Lewis,

Jr. in each of the above-captioned consolidated bankruptcy cases (the “Bankruptcy Cases”). The

Court, having considered the Motion, finds that it well taken and should be granted as set forth

herein.

          IT IS THEREFORE ORDERED, that R. Scott Marshall is admitted to practice before

this Court pro hac vice as co-counsel for Forrest Lewis, Jr. in the Bankruptcy Cases.

                                           ##END OF ORDER##
  01-52173-KMS Dkt 8057 Filed 02/06/19 Entered 02/06/19 13:24:28 Page 2 of 2




Prepared and Submitted to the Court By:



/s/ George W. Healy, IV
George W. Healy, IV, MSB No. 2154
George W. Healy, IV & Associates
1323 28th Ave., Suite A
Gulfport, MS 39501
Tel: 228-575-4005
Email: gwhealyiv@aol.com
Local Counsel for Forrest Lewis, Jr.
